DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 was filed after the mailing date of the application on 08/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 9 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Habash, US Patent 9,116,560 B1 in view of Moller et al., US Patent 5,889,512.

With regards to Claim 1, Habash discloses: A touch pen (Title) for touching a display device (FIG 1, tablet) to provide touch input 5information to the display device (Column 2, lines 26 – 30 – teaches of the touch pen being used to input information into a touch sensitive surface S), the touch pen comprising: 
a cover member (FIG 2, 120 - body); 
a touch member (FIG 2, 200, 250 140 110 & 115) inside the cover member (120) and comprising a touch tip (110), 
a holding member (260 & 270) arranged to be fixed to an inner circumferential (the cover member is a cylindrical tube that has an inner circumference) surface of the 10cover member (120) 
Habash fails to explicitly disclose: a touch member inside the cover member and comprising a touch tip, a coupling part, and a non-coupling part connecting the touch tip and the coupling part; and 
a holding member arranged to be fixed to an inner circumferential surface of the 10cover member and detachable from the coupling part according to a separation condition.  

a holding member (28) arranged to be fixed to an inner circumferential surface (in combination with Habash’s invention) of the 10cover member (24) and detachable from the coupling part (21) according to a separation condition (FIGS 3 – 5 and Column 5, lines 20 – 30).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a touch member inside the cover member and comprising a touch tip, a coupling part, and a non-coupling part connecting the touch tip and the coupling part; and a holding member arranged to be fixed to an inner circumferential surface of the 10cover member and detachable from the coupling part according to a separation condition in Habash’s invention as taught by Moller’s invention.
The motivation for doing this would have yielded predictable results in that the stylus would be easier to expand and contract.

With regards to Claim 2, Moller discloses: wherein the holding member (FIGS 3 – 5, 28) is arranged to have a first distance (FIGS 3 & 3a, shows the first distance) from a center of the inside of the cover member (24) to a first end of 15the holding member (28) coupled with the inner circumferential surface of the cover member (FIGS 3 – 5 and Column 5, lines 20 – 30) and a second distance from the center to a second end of the 

With regards to Claim 3, Moller discloses: wherein the holding member (FIGS 3 – 5, 28) comprises: a first holding member at a first position of the inner circumferential surface of the cover member based on a cross-section of the inner circumferential surface of the 25cover member (FIGS 3 – 5, shows a first holding member (upper) on the inner circumferential surface of the cover member); and a second holding member at a second position different from the first position of the inner circumferential surface of the cover member based on the cross-section of the inner circumferential surface of the cover member (FIGS 3 – 5, shows a first holding member (lower) on the inner circumferential surface of the cover member).  

With regards to Claim 4, Moller discloses: wherein the coupling part (21) comprises a coupling groove engaged with the holding member (28; see FIGS 3 – 5, clearly shows this feature).  

5With regards to Claim 5, Moller discloses:  wherein the coupling groove (21) has a shape corresponding to a shape of a second end of the holding member (FIGS 3 – 5, shows this feature).  

With regards to Claim 6, Moller discloses: wherein the holding member (FIG 3, 28) comprises a first inclined surface (30) and a second inclined surface (32) arranged such that a width of the 10holding member becomes narrower from a first end (base) coupled with the inner circumferential surface of the cover member to the second end (tip) protruding toward the inside of the cover member (FIG 3, shows this feature), and wherein the coupling groove (21) comprises a third inclined surface (first side wall of the groove) corresponding to the first inclined surface (30), and a fourth inclined surface (second side wall of the groove) corresponding to the second 15inclined surface (32).  

With regards to Claim 7, Moller fails to disclose: wherein the third inclined surface and the fourth inclined surface are inclined surfaces of different angles.  
However, it is a matter of design choice by the manufacturers and obvious to a person having ordinary skill in the art to have the inclined surfaces of the coupling groove to be different angles.
The motivation for doing this would have yielded predictable results in order to provide a more secure locking member.

20With regards to Claim 8, Habash discloses: wherein the holding member (FIGS 2, 260 & 270) comprises: a support member (240) detachable from the coupling part (when pressed it causes the coupling part to be detached); and 
a first elastic member (230) comprising a first side connected to the inner circumferential surface of the cover member (120) and a second side connected to the support member (240; see FIG 2 for this feature).  

With regards to Claim 9, Moller discloses: wherein the coupling part (21) comprises at least two protrusions (the side walls would be considered protrusions) detachable from the holding member (FIGS 3 – 5, shows this feature).  

With regards to Claim 16, Habash discloses: further comprising a first button member (240) comprising a first side connected to a second end of the touch member through a hole 5formed in a first end of the cover member (FIGS 1 & 2, clearly shows this feature), and configured to move the touch member based on a force applied from a second side of the first button member such that the touch member is coupled to the holding member when the touch member and the holding member are separated (FIGS 1 & 2 and Column 5, lines 42 – 52).  

10With regards to Claim 17, Habash discloses: further comprising a second elastic member (230 - spring) on an outer circumferential surface of the touch member (FIG 2, shows this feature), the second elastic member (230) comprising a first side connected to a second end of the cover member (120) and a second side connected to the non-coupling part (200), and configured to apply a force to the touch member (200) when the coupling part and the holding member are coupled to each other (FIGS 1 & 2 and Column 5, lines 42 – 52).   

With regards to Claim 18, Habash discloses: wherein the holding member is separated from the coupling part when the force applied to the touch member satisfies 

With regards to Claim 19, Habash discloses: further comprising a third elastic member (230) comprising a first side connected to a first end of the cover member (120) and a second side connected to a second side of the touch member (200; see FIG 2 for this feature), and configured to restore a position -35-1189365 of the touch member such that the touch member is held by the holding member when the touch member and the holding member are separated (FIGS 1 & 2 and Column 5, lines 42 – 52).    

Claims 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Habash, US Patent 9,116,560 B1 in view of Moller et al., US Patent 5,889,512 in further view of Davies-Smith US Publication 2019/0023057 A1

With regards to Claim 10, Moller discloses: wherein the coupling part (21) and the holding member (28) are coupled to each other by a magnetic force.  
Moller fails to disclose: wherein the coupling part (21) and the holding member (28) are coupled to each other by a magnetic force.  

Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the coupling part and the holding member are coupled to each other by a magnetic force in Moller’s invention as taught by Davis-Smith’s invention.
The motivation for doing this would have yielded predictable results to provide a more secure locking member.

5With regards to Claim 11, Davis-Smith discloses: wherein the coupling part comprises any of a first magnetic member (FIG 2, 70) and a first metal member (46 – first steel insert), wherein the holding member (22) comprises any of a second magnetic member (70) and a second metal member (54 – second steel insert) when the coupling part (in combination with Moller’s invention) comprises the first magnetic member (46), and 10wherein the holding member (22) comprises the second magnetic member (70) when the coupling part comprises the first metal member (see FIG 2 and also in combination with Moller’s invention).  

With regards to Claim 12, Davis-Smith discloses: wherein the non-coupling part (48) comprises a nonmagnetic member (FIG 2, shows this feature).  

With regards to Claim 13, Habash discloses: wherein the holding member (FIG 2, 260 & 270) is separated from the coupling part (in combination with Moller’s invention) when a force applied to the touch member (200) satisfies the separation condition (FIG 3, shows the separation), wherein the force applied to the touch member corresponds to a reaction force 20against pressure applied by the touch tip to a display device (Column 5, lines 42 – 52), wherein the separation condition is a condition that satisfies a case in which the reaction force is equal to or greater than a maximum static frictional force generated based on the magnetic force (Column 5, lines 42 – 52).  

25With regards to Claim 14, Davis-Smith discloses: wherein the coupling part (magnetic) and the non-coupling part (non-magnetic) have different friction coefficients (It is old and well-known as well as obvious to a person having of ordinary skills in the art that the fictional coefficient of a magnetic part as oppose to a non-magnetic part would be different because of their resistances).
  
With regards to Claim 15, Davis-Smith discloses: wherein the friction coefficient of the coupling part is greater than that of the non-coupling part (It is old and well-known as well as obvious to a person having of ordinary skills in the art that the fictional coefficient of a magnetic part as oppose to a non-magnetic part would be different because of their resistances. The magnetic part would have a greater friction coefficient than the non-magnetic part).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Habash, US Patent 9,116,560 B1 in view of Moller et al., US Patent 5,889,512 in further view of Buelow et al., US Publication 2014/0267147 A1

5With regards to Claim 20, Habash discloses: a fourth elastic member (170 – left arm – 170 is made of spring or rubber) comprising a first side connected to a second side of the touch member (200); 
a second button member comprising a first side connected to a second side of the fourth elastic member (170 – left arm); 
10a plurality of fifth elastic members (170 – right arm) comprising a first side connected to a second side of the second button member; and 
a third button member comprising a first side connected to a second side of each of the fifth elastic members (170 – right arm) through a hole formed in a first end of the cover member, and configured to move the touch member based on a force applied from a 15second side of the third button member such that the touch member is held by the holding member when the touch member and the holding member are separated (FIGS 1 & 2 and Column 5, lines 42 – 52).    
Hasbash fails to disclose: a second button member and a third button member.
Buelow discloses: a second button member (FIG 4, 450) and a third button member (450; Paragraph [0031]).
	Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a second 
	The motivation for doing this would have been in order to provide additional means to the user to interact with the display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625